Citation Nr: 0843670	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, to include as secondary to service-
connected bilateral pes planus.

3.  Entitlement to service connection for left hip fusion, to 
include as secondary to service-connected bilateral pes 
planus.

4.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to service-connected 
bilateral pes planus.

5.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to service-connected 
bilateral pes planus.

6.  Entitlement to service connection for left ankle pain, to 
include as secondary to service-connected bilateral pes 
planus.

7.  Entitlement to service connection for right ankle pain, 
to include as secondary to service-connected bilateral pes 
planus.

8.  Entitlement to service connection for swelling of the 
left lower extremity, to include as secondary to service-
connected bilateral pes planus.

9.  Entitlement to service connection for swelling of the 
right lower extremity, to include as secondary to service-
connected bilateral pes planus.

10.  Entitlement to service connection for pain in the toes, 
left foot, to include as secondary to service-connected 
bilateral pes planus.

11.  Entitlement to service connection for pain in the toes, 
right foot, to include as secondary to service-connected 
bilateral pes planus.

12.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006, May 2006, and February 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Nashville, Tennessee.

In November 2008, the veteran and the veteran's spouse 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran's claim of service connection for left hip fusion 
was previously denied in rating decision issued in July 1986.  
He was notified of the determination in August 1986.  
However, the veteran was not provided with notice of his 
appellate rights pursuant to 38 C.F.R. § 19.114.  A rating 
decision does not become final until written notification of 
the decision is issued to the claimant.  38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best 
v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to 
become final and binding on a veteran, he or she must first 
receive written notification of the decision); see, as well, 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck 
v. Brown, 6 Vet. App. 518 (1994) (where an appellant never 
received notification of a decision denying his claim, then 
the usual one-year limit for timely appealing the decision 
does not begin to accrue; instead it is tolled).  As such, 
the Board finds that the July 1986 rating decision did not 
become final and, therefore, the claim will be considered de 
novo.  

The veteran's bilateral pes planus, degenerative disc disease 
of the lumbar spine, arthritis of the left knee, arthritis of 
the right knee, left ankle pain right ankle pain, swelling of 
the left lower extremity; swelling of the right lower 
extremity, pain in the toes, left foot, pain in the toes, 
right foot, and TDIU claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left hip disorder is not causally or 
etiologically related to service or the veteran's service-
connected bilateral pes planus.


CONCLUSION OF LAW

A left hip condition was not incurred in or aggravated by 
active duty service and is not proximately due to or 
permanently aggravated by the veteran's service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated November 1986 to September 2008.  The veteran 
submitted private treatment records of Dr. E.U., dated in 
March 1997, and testified at a November 2008 hearing.  He was 
also afforded a VA medical examination in July 2008.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc) 

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for 
residuals of left hip fusion.  The veteran contends that his 
current left hip disorder is proximately due to his service-
connected bilateral pes planus.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any left hip disorder.  
Upon examination at separation from service in October 1977, 
no left hip disorder was noted and the veteran's 
musculoskeletal system was noted to be normal.  The veteran's 
post service medical records reveal that the veteran 
underwent a total left hip arthoplasty in 1993.  
Subsequently, the veteran's medical records reveal that the 
veteran has been consistently treated for left hip pain.

The veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in February 2007.  After examination, the 
veteran was diagnosed with avascular necrosis of the left hip 
status post left hip arthrodesis and left total hip 
arthroplasty with significant pain and limited range of 
motion.  The examiner rendered the opinion that the veteran's 
avascular necrosis is less likely as not the result of or 
caused by the veteran's service-connected bilateral pes 
planus.  The examiner explained that avascular necrosis is 
commonly due to alcoholism, prolonged steroid use, sickle 
cell disease, and idiopathic reasons.  The examiner reasoned 
that due to the veteran's lack of the other common causes, 
that the veteran's avascular necrosis was likely due to 
idiopathic reasons and unrelated to the veteran's service-
connected bilateral pes planus.

In light of the evidence, the Board finds that entitlement to 
service connection for left hip fusion, to include as 
secondary to service-connected bilateral pes planus, is not 
warranted.  The veteran's service medical records do not 
reveal any complaint, diagnosis, or treatment for any left 
hip disorder.  The veteran's avascular necrosis of the left 
hip creating the need for a total left hip arthoplasty is 
unrelated to the veteran's bilateral pes planus.  Lastly, 
there is no evidence of record associating the veteran's left 
hip disorder to any incident in service.  Accordingly, 
entitlement to service connection for left hip fusion, to 
include as secondary to service-connected bilateral pes 
planus, must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to service connection 
for left hip fusion, to include as secondary to service-
connected bilateral pes planus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left hip fusion, to include as 
secondary to service-connected bilateral pes planus, is 
denied.


REMAND

The veteran seeks entitlement to service connection for 
degenerative disc disease of the lumbar spine, arthritis of 
the right and left knees, right and left ankle disorders, 
right and left foot pain, and right and left lower extremity 
swelling, all to include as secondary to the veteran's 
service-connected bilateral pes planus; and entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).

The service medical records reveal that the veteran was 
treated for bilateral foot pain and was diagnosed with right 
foot hallux valgus.  The veteran's post service medical 
records reveal that the veteran is currently diagnosed with 
tenosynovitis of the right ankle, an osteophyte of the left 
knee, metatarsalgia of the left foot, and right foot hallux 
valgus.  In addition, in a VA treatment note, dated in 
September 2008, the veteran was noted to have arthritis of 
the lower extremities.  The Board notes that the veteran has 
not been afforded a VA C&P examination regarding his knees 
and ankles.  The veteran has also not been afforded a VA 
examination regarding the veteran's reported foot pain aside 
from examinations regarding his bilateral pes planus.  As 
such the Board must remand the claims of entitlement to 
service connection for arthritis of the right and left knee, 
right and left foot pain, right and left ankle conditions, 
and right and left lower extremity swelling for an examiner 
to render an opinion on the veteran's current conditions and 
if any conditions are found, whether or not they are related 
to the veteran's service or proximately due to or permanently 
aggravated by the veteran's service-connected bilateral pes 
planus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the veteran is currently diagnosed with 
degenerative disc disease.  The veteran contends that his 
current degenerative disc disease is proximately due to or 
permanently aggravated by this bilateral pes planus.  The 
Board notes that the veteran has not been afforded a VA C&P 
examination regarding whether his degenerative disc disease 
is related to service or to his bilateral pes planus.  As 
such the veteran's claim of entitlement to service connection 
for degenerative disc disease, lumbar spine, to include as 
secondary to bilateral pes planus, must be remanded for the 
veteran to be afforded an examination.

The most recent VA examination evaluating the veteran's 
bilateral pes planus, was performed in July 2008.  A review 
of the claims folder reveals that in a VA treatment note 
dated in September 2008, the veteran's bilateral pes planus 
was noted to manifest in severe pronation indicating that the 
veteran's condition has worsened since the July 2008 
examination.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his bilateral pes 
planus disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Because the veteran's increased rating and service connection 
claims directly bear upon the veteran's claim of entitlement 
to a TDIU, the Board finds that these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Since the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to a TDIU until the 
issues of service connection are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Afford veteran an appropriate 
examination of his bilateral pes planus 
and his low back, toes, ankles, lower 
extremities, and knees.  The claims 
folder should be made available and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
must opine as to whether it is at least 
as likely as not that any such disability 
found to be present is related to or had 
its onset in service.  The examiner must 
also state whether it is at least as 
likely as not that any such condition 
found to be present was caused or 
aggravated by his service-connected 
bilateral pes planus.  The examiner must 
also report all findings relating to the 
nature, extent and severity of the 
veteran's bilateral pes planus.  In doing 
so, he or she must indicate the treatment 
the veteran receives for his bilateral 
pes planus, to specifically include 
discussing the pain medications he uses 
to treat this disability.  All findings 
and conclusions should be set forth in a 
legible report.

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  In 
doing so, the RO must specifically 
consider whether the veteran's bilateral 
pes planus and TDIU claims should be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


